Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JOHNSTON, VII (10,011,048).
	Regarding claims 1, 2, 6, 11, 12, 16, and 10, JOHNSTON, VII discloses a method for manufacturing an object comprising:
	providing a pre-impregnated continuous tape 46 that includes continuous fibers 42 within a polymeric material 44 (C6:L35-38), wherein the tape 46 has been divided or cut into a plurality of defined segments or flakes (60-Figs.4-5) (platelets) (C10:L26-57) and wherein the polymeric material is a thermoplastic or thermosetting matrix (C12:L57-58);
	supplying the plurality of defined segments (412-Fig.10) into an injection molding machine that includes a plasticizing cylinder having a screw and a nozzle having an opening (Fig.10) (C15:L43-67);
	the screws advance the plurality of defined segments within the extruder and rotate, mix, shear, and heat the segments as it moves to form a melt stream (C11:L66-C12:L3); and
	dispensing the melt stream from the nozzle opening (C17,Claim 1) wherein the fiber content typically ranges from 10% to 60% weight fraction (C16:L1-2) and the flake length is 5 or 10 mm (C11:L16-17).
	Regarding claims 3 and 14, JOHNSTON, VII discloses a polymer coating to the continuous tape of fibers and polymeric material (C6:L61-67).
	Regarding claim 4, JOHNSTON, VII discloses the pre-impregnated continuous strand may be a completely solid (cured) input (C8:L29-41).
	Regarding claims 5 and 15, JOHNSTON, VII discloses the fiber strands include carbon, glass, aramid, or combinations thereof (C12:L51-56).  
	Regarding claims 7 and 17, JOHNSTON, VII discloses pressure is controlled or maintained in order to prevent or minimize fiber bending (breakage) and transverse shearing (C8:L5-8).
	Regarding claims 8 and 13, JOHNSTON, VII discloses the thermoplastic or thermosetting matrix includes polyamide (C14:L10).
	Regarding claims 10 and 19, JOHNSTON, VII discloses the thickness of the flakes to be between 0.05 mm – 1 mm (C6:L55-58).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSTON, VII (10,011,048) as applied to claims 1-8, 10-17, and 19-20.
	The teachings of JOHNSTON, VII are applied as described above for claims 1-8, 10-17, and 19-20.
	Regarding claims 9 and 18, JOHNSTON, VII is silent to the claimed surface area of the flakes.  However, JOHNSTON, VII discloses the flakes (60-Fig.4) can be prepared to a specific size or combination of sizes (C10:L26-57); C16:L17-19).  Therefore, it would have been a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular length or surface area of the plurality of flakes or platelets was significant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742